Deen, Chief Judge.
Walter R. Thomas, Jr. appeals from the grant of a directed verdict.
1. As the trial court granted a directed verdict against Thomas because he admitted that he was liable to Property Bankers, Inc. for approximately $9,000 and the trial judge left it for the jury to determine if Thomas was additionally liable for a greater sum, we find no error.
2. Appellant has abandoned his remaining enumerations of error as they are not supported in his brief by citation of authority or argument. Court of Appeals Rule 15 (c) (2). Royle v. State, 151 Ga. App. 88 (258 SE2d 921) (1979).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.